DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 07/30/2022.
Claims 1-20 are pending of which claims 1, 8, and 15 are independent.
The IDS(s) submitted on 08/13/2020 and 11/03/2021 is considered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
In Claim 1 : “…obtaining, in response to the first packet, a first instant rate of a first queue pair (QP) and a first maximum sending rate of the first QP, wherein the first instant rate represents a quantity of packets that are sent between the first OP and a first QP’ within a unit time, wherein the first QP’ is associated with the first QP, and wherein the first maximum sending rate represents a preset maximum quantity of packets that are allowed to be sent between the first QP and the first QP’ within the unit time;

identifying an adjustment rate of the first OP based on the first instant rate and the first maximum sending rate;..” in combination with other limitations recited as specified in claim 1. 
Claims 8-14 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
In Claim 8 : “…obtain, in response to the first packet, a first instant rate of a first queue pair (QP) and a first maximum sending rate of the first QP, wherein the first instant rate represents a quantity of packets that are sent between the first OP and a first QP’ within a unit time, wherein the first QP’ is associated with the first QP, and wherein the first maximum sending rate represents a preset maximum quantity of packets that are allowed to be sent between the first QP and the first QP’ within the unit time; identify an adjustment rate of the first OP based on the first instant rate and the first maximum sending rate;..” in combination with other limitations recited as specified in claim 8. 

Claims 15-20 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
In Claim 15 : “…obtain, in response to the first packet, a first instant rate of a first queue pair (QP) and a first maximum sending rate of the first QP, wherein the first instant rate represents a quantity of packets that are sent between the first OP and a first QP’ within a unit time, wherein the first QP’ is associated with the first QP, and wherein the first maximum sending rate represents a preset maximum quantity of packets that are allowed to be sent between the first QP and the first QP’ within the unit time; identify an adjustment rate of the first OP based on the first instant rate and the first maximum sending rate;..” in combination with other limitations recited as specified in claim 15. 
The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references.
Xinxue et al (CN107135164  - retrieved from IDS) discloses measuring flow rates of received different types of messages and if the measured rate is greater than a preset flow rate a back end pressure is send via a control message to decrease the rate.  Xinxue does not disclose queue pair and calculating adjusted rate for a queue pair at all.  Each of the independent claims are allowable over Xinxue as they require a queue pair adjusted rate be calculated based on the instant rate determined through received packet measurement and compared to maximum transfer rate and therefore Xinxue fails to teach adequately and reasonably the italicized limitation of each independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Ma Shuh et al (CN1036763213 - retrieved from IDS) discloses in the abstract and claim 1 determining sending rate based on control parameters sent from the source and does not measure the packets  received in a given window as required by the independent claims. Ma Shuh does not disclose queue pair and calculating adjusted rate for a queue pair at all.  Each of the independent claims are allowable over Ma Shuh as they require a queue pair adjusted rate be calculated based on the instant rate determined through received packet measurement and compared to maximum transfer rate and therefore Ma Shuh fails to teach adequately and reasonably the italicized limitation of each independent claim.
Drake et al (US 20190028392 A1) discloses in Fig. 3 determining sending rate between tow end points and negotiates maximum transfer rate. However Drake does not disclose queue pair and calculating adjusted rate for a queue pair at all.  Each of the independent claims are allowable over Drake as they require a queue pair adjusted rate be calculated based on the instant rate determined through received packet measurement and compared to maximum transfer rate and therefore Drake fails to teach adequately and reasonably the italicized limitation of each independent claim.
Lou et al (US 20100142376 A1) discloses rate calculation  between a sender queue and far end receiver as shown in Fig. 4. In Fig. 5B Lou shows different ways to calculate sending rate but does not involve a maximum transfer rate and concept of queue pair. .  Each of the independent claims are allowable over Lou as they require a queue pair adjusted rate be calculated based on the instant rate determined through received packet measurement and compared to maximum transfer rate and therefore 
Margo et al (US 20150317280 A1) discloses Queue Pair (QP) in Fig. 4 and paragraphs 10, 40, and 47 but does not disclose calculating adjusted data rate in the manner claimed in the independent claims.
Boyd et al (US 20040049601 A1) discloses also Queue Pair and teaches Path Maximum Transfer Unit (PMTU)  used in RDMA read request as detailed in paragraphs 109-110. Boyd also does not disclose calculating adjusted data rate for Queue Pairs as required by the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/HABTE MERED/Primary Examiner, Art Unit 2474